     Case 1:20-cv-00999-DAD-EPG Document 9 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KYLE PETERSEN,                                   No. 1:20-cv-00999-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND STAYING
14   MEKIASH BUYARD,                                  THIS CASE
15                      Defendant.                    (Doc. No. 7)
16

17          Plaintiff Kyle Petersen is a federal prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 9, 2020, the assigned magistrate judge issued findings and

21   recommendations recommending that this action be stayed pending resolution plaintiff’s appeal to

22   the Ninth Circuit of the court’s denial of his motion to suppress evidence seized pursuant to

23   various searches of his cellular phone in connection with the investigation of his criminal case,

24   United States v. Petersen, 1:17-cr-00255-NONE-SKO, because plaintiff’s § 1983 claims in this

25   civil action concern the constitutionality of those same searches. (Doc. No. 7.) The magistrate

26   judge also recommended that “[w]ithin 30 days of Plaintiff receiving an opinion from the Ninth

27   Circuit concerning his appeal, Plaintiff be ordered to file such opinion together with a statement

28   regarding whether he wishes to proceed in this action.” (Id. at 7.) Those pending findings and
                                                      1
     Case 1:20-cv-00999-DAD-EPG Document 9 Filed 10/20/20 Page 2 of 2


 1   recommendations were served on plaintiff and contained notice that any objections thereto were

 2   to be filed within twenty-one (21) days after service. (Id.) To date, no objections have been filed,

 3   and the time in which to do so has since passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendations are supported by the record and proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on September 9, 2020 (Doc. No. 7) are

 9                  adopted in full;

10          2.      This action is stayed pending resolution of plaintiff’s appeal to the Ninth Circuit in

11                  his criminal case, United States v. Petersen, 1:17-cr-00255-NONE-SKO,

12                  concerning the searches of his cellular phones;

13          3.      Within 30 days of plaintiff receiving an opinion from the Ninth Circuit concerning

14                  his appeal, plaintiff shall file a copy of that Ninth Circuit opinion together with a

15                  statement regarding whether he wishes to proceed in this action; and

16          4.      This action is referred back to the assigned magistrate judge for further

17                  proceedings consistent with this order.

18   IT IS SO ORDERED.
19
        Dated:     October 19, 2020
20                                                          UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
